Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 3/17/2022.  Claims 1, 15 are amended; claim 6 is cancelled; claims 8, 10-13 are withdrawn from consideration as being drawn to non-elected invention; and claims 16-17 are added.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 5/19/2022 (cf. interview summary).
Claim 1: 
Replace “is a mixture containing at least a” (line 7) after “in one molecule, and” (line 7) and before “dimer,” (line 7) with “containing at least a mixture of a”.
Claim 7:
Replace “, or” (line 2) after free of an organotin catalyst” (line 2) and before “a titanium” (lines 2-3) with “and”.

Statement of Reasons for Allowance


Present claims are allowed over the closest prior art for the following reasons:
Claims 1-5, 7, 9, and 14-17 are allowed. Claims 8 and 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (curable composition) and II (cured product), as set forth in the Office action mailed on 7/2/2020, is hereby withdrawn and claims 8 and 10-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that present claims are directed to dealcoholization type room-temperature curable organopolysiloxane composition comprising
100 parts by weight of diorganopolysiloxane having one silicon atom-bonded hydroxy group and/or one hydrolyzable silyl group at each of both molecular chain terminals and having a viscosity of 20 to 1,000,000 mPa's at 23°C,
0.1 to 40 parts by weight of an organosiloxane oligomer which has 2 to 102 silicon atom-bonded alkenyl groups in one molecule, and containing a mixture of at least a dimer, a trimer, a tetramer and a pentamer, each of which is a partial (co-hydrolytic condensate of a hydrolyzable organosilane compound having 1 to 3 silicon atom-bonded unsubstituted or substituted alkoxy groups in one molecule, other than the component (A), and
(C) 0.001 to 10 parts by weight of a hydrolyzable organosilane compound having at least one phenylene backbone and two or more amino groups in one molecule represented by the following general formula 
    PNG
    media_image1.png
    88
    324
    media_image1.png
    Greyscale
and/or a partial hydrolytic condensate thereof, other than components A and B,
wherein the dealcoholization type room-temperature curable organopolysiloxane composition is free of a metal catalyst.

The closest prior art of record do not teach a dealcoholization type room-temperature curable organopolysiloxane composition comprising an organosiloxane oligomer which has 2 to 102 silicon atom-bonded alkenyl groups in one molecule, and is a mixture containing at least a dimer, a trimer, a tetramer and a pentamer in combination with a composition that is free of a metal catalyst.
Furthermore, claims 8 and 10-13 directed to non-elected invention (i.e. cured product) contain all the limitations of an allowed product claim (i.e. curable composition) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764